Citation Nr: 1548522	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-30-459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hepatitis A.

2.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for pneumonia.

3.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine. 

5.  Entitlement to service connection for a right ear hearing loss disability.

6.  Entitlement to service connection for obstructive sleep apnea. 

7.  Entitlement to service connection for an acquired psychiatric disorder secondary to service-connected disabilities. 
8.  Entitlement to a compensable evaluation for a left ear hearing loss disability. 

9.  Entitlement to an evaluation in excess of 10 percent for DJD of the right knee.

10.  Entitlement to an evaluation in excess of 10 percent for DJD of the left knee.

11.  Entitlement to an evaluation in excess of 20 percent for DJD and DDD of the lumbar spine.

12.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the lower extremities.

13.  Entitlement to service connection for chronic headaches.

14.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1977 to October 1977.  He also had active duty from February 1980 to March 1984 and from June 1986 to October 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to service connection for an acquired psychiatric disorder is on appeal from a December 2011 rating decision of the VA RO.

In a March 2015 letter, the Veteran's attorney argued that the Veteran's service-connected disabilities render him unable to engage in gainful employment.  When a TDIU is raised in connection with an increased rating claim, the Board has jurisdiction over the issue entitlement to a TDIU because it is part of the claims for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of:  entitlement to service connection for obstructive sleep apnea and chronic headaches; entitlement to increased evaluations for a left ear hearing loss disability, DJD of the right knee, DJD of the left knee, DJD and DDD of the lumbar spine, and radiculopathy of the bilateral lower extremities; and, entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2001 RO rating decision denied service connection for Hepatitis A, pneumonia, and chronic headaches; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the December 2001 RO rating decision is neither cumulative nor repetitive of facts that were previously considered with regard to the issue of entitlement to service connection for chronic headaches.

3.  The evidence received since the December 2001 RO rating decision is cumulative and repetitive of facts that were previously considered with regard to the issues of entitlement to service connection for Hepatitis A and pneumonia.

4.  The Veteran's current DJD and DDD of the cervical spine are shown to be related to his active military service.

5.  The Veteran's current right ear hearing loss disability is shown to be related to his active military service.

6.  The Veteran's current mood disorder is shown to be etiologically related to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The December 2001 RO rating decision that denied service connection for Hepatitis A, pneumonia, and chronic headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the December 2001 rating decision is new and material for the purpose of reopening the claim of service connection for chronic headaches.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.§ 3.156(a)(2015).

3.  The evidence received since the December 2001 rating decision is not new and material for the purpose of reopening the claims of service connection for Hepatitis A and pneumonia.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.§ 3.156(a)(2015).

4.  DJD and DDD of the cervical spine was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
5.  The right ear hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1110,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

6.  The mood disorder is proximately due to service-connected disease or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  

Initially, the Board notes that it is granted the cervical spine, right ear hearing disability, and mood disorder claims in full.  The Board is also reopening and then remanding the new and material evidence claim for chronic headaches.  Thus, no further discussion of the VCAA is necessary for these claims, as any defect is not prejudicial to the Veteran.

The VCAA applies to the remaining claims being discussed below. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). 

The Veteran was provided all required VCAA notice in a September 2010 letter, prior to the initial adjudication of the claims to reopen.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records (STRs), VA treatment records, and private treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in July 2010 and September 2013.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Claims to Reopen 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Hepatitis A

Initially, in a December 2001 rating decision, the RO denied service connection for Hepatitis A based on the lack of a current disability.  He was notified of the decision in January 2002.  The Veteran did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  The December 2001 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  In June 2010, the Veteran filed a claim to reopen his claim for service connection for Hepatitis A.

The evidence of record at the time of the December 2001 RO decision consisted of lay statements and STRs. 

The evidence received since the December 2001 RO decision includes lay statements, VA treatment records, private treatment records, and a VA examination. 

In the January 2011 Notice of Disagreement, the Veteran stated that he still experienced fatigue, dark urine, light colored stools, generalized itching, abdominal pain, and headaches. 

In September 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed residuals of Hepatitis A.  After reviewing the Veteran's claims folder and performing the indicated tests, the VA examiner opined that the Veteran's claimed residuals were less likely than not incurred in service.  He elaborated that there was no definite evidence of significant residuals of a bout with viral hepatitis.  The current laboratory evaluations were within the normal limits   He concluded that the Veteran's current symptoms were not the result of his diagnosis of viral hepatitis that occurred in May 1983.

Treatment records submitted by the Veteran do not indicate that he is currently receiving treatment for Hepatitis A or residuals from Hepatitis A.

The Veteran's own lay pleadings do not constitute new and material evidence or establish a new claim.  These lay pleadings are simply a reiteration of his general assertion that he has residuals of Hepatitis A that are related to his military service.  The statements are cumulative and cannot be considered new and material evidence.

Thus, the additional evidence received since the December 2001 RO decision does not relate to an unestablished fact necessary to substantiate the claim - that the Veteran has a disability related to Hepatitis A.  The evidence is cumulative rather than new and material.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 

Accordingly, the Board finds that the claim for service connection for Hepatitis A is not reopened.

B.  Pneumonia

In a December 2001 rating decision, the RO denied the Veteran's claim for service connection for pneumonia.  At the time of the decision, there was evidence that the Veteran was hospitalized for bronchitis while he was in service.  However, there was no evidence that he had pneumonia in-service or currently had pneumonia.  He was notified of the decision in January 2002.  The Veteran did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  The December 2001 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  In June 2010, the Veteran filed a claim to reopen his claim for service connection for pneumonia.

The evidence of record at the time of the December 2001 RO decision consisted of lay statements and STRs. 

The evidence received since the December 2001 RO decision includes lay statements, VA treatment records, and private treatment records. 

Treatment records submitted by the Veteran do not indicate that he is currently receiving treatment for pneumonia.  A VA treatment note dated in August 2010 indicated that the Veteran's lungs were clear to auscultation, breath sounds were equal bilaterally with no rales, rhonchi, or rubs.  No expiratory wheezing was noted.  
Private treatment records received in May 2010 reflect that the Veteran is a cigarette smoker.  However, pneumonia or bronchitis were not noted.

The Veteran's own lay pleadings do not constitute new and material evidence or establish a new claim.  These lay pleadings are simply a reiteration of his general assertion that he has pneumonia that is related to his military service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.

Thus, the additional evidence received since the December 2001 RO decision does not relate to an unestablished fact necessary to substantiate the claim - that the Veteran had pneumonia in-service or currently had pneumonia.  The evidence is cumulative rather than new and material.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 

Accordingly, the Board finds that the claim for service connection for pneumonia is not reopened.

C.  Chronic Headaches 

Initially, in a December 2001 rating decision, the RO denied the Veteran's claim for service connection for headaches based on the lack of a current disability.  He was notified of the decision in January 2002.  The Veteran did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  The December 2001 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  In June 2010, the Veteran filed a claim to reopen his claim for service connection for headaches.

The evidence of record at the time of the December 2001 RO decision consisted of lay statements and STRs. 

The evidence received since the December 2001 RO decision includes lay statements, VA treatment records, private treatment records, and a VA examination. 

The evidence received since the December 2001 rating decision includes evidence that is both new and material.  See 38 C.F.R. § 3.156.  At the September 2013 unrelated VA examination, the Veteran reported experiencing headaches.  The Veteran is competent to describe his headaches.  This new evidence addresses one of the reasons for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim of entitlement to service connection for headaches is reopened.

III.  Service Connection

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A.  DJD and DDD of the Cervical Spine

The Veteran contends that DJD and DDD of the cervical spine were incurred as a result of a fall in-service.  After a careful review of the evidence, the Board will grant service connection for DJD and DDD of the cervical spine.

In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed neck disability.  The Veteran reported that he injured his back and neck in service when he fell in 1983.  The Veteran reported mild constant throbbing pain in the posterior of his cervical spine.  The VA examiner reviewed the claims file.  The VA examiner observed spasm, pain on motion, and tenderness in the cervical spine.  There was pain on motion of the cervical spine.  X-ray testing indicated DDD and DJD of the cervical spine.  The VA examiner opined that it was at least as likely as not that the Veteran's cervical spine disability was caused by the same trauma that caused his service-connected lumbar spine disabilities.

In May 1982, while on active service, the Veteran provided a medical history where he described falling off the back of a truck while it was in motion.  He struck the ground and was attended to by a medic.  His next memory was waking up in the emergency room.  The accident occurred approximately at midnight of April 1.  The Veteran had contusions on the anterior and posterior of his chest and an abrasion on his elbow.  

The June 2010 VA opinion is the only opinion of record and is afforded substantial probative weight as it was based on a review of the record, clinical testing, and the VA examiner's medical expertise.  The Board finds that entitlement to service connection for DJD and DDD of the cervical spine is granted.  

B.  Right Ear Hearing Loss Disability 

The Veteran contends that he has a right ear hearing loss disability that was incurred in-service as a result of noise exposure.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in July 2010, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20

The Maryland CNC controlled speech discrimination test revealed speech recognition of 72 percent in the right ear. 

The VA examiner indicated that the Veteran's hearing acuity was clinically normal.
In November 2010, the AOJ obtained a VA addendum opinion.  The VA examiner explained that the Veteran's right ear hearing acuity was within normal limits and showed no signs of high frequency noise loss.  The hearing loss that the Veteran experienced in his right ear was likely temporary or testing was performed in a noisy environment.

The Veteran was also provided a VA examination in September 2013, which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
20

The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in the right ear.

The VA examiner opined that the Veteran's claimed right ear hearing loss was at least as likely as not due to military noise exposure.  He elaborated that in-service acoustic trauma was conceded based upon the Veteran's military occupational specialties of armor crewman and cavalry scout.  The Veteran's hearing was normal upon entering service, but endured a significant threshold shift.  He denied any occupational noise exposure. 

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The Veteran had a speech recognition score of 72 percent in his right ear at the time of his July 2010 VA examination.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain, 21 Vet. App. at 321.  Therefore, the Veteran has a current right ear hearing loss disability.
The Board finds the September 2013 VA opinion to be the most probative opinion regarding whether the Veteran's right ear hearing loss disability was incurred in-service.  The opinion took into account the Veteran's military occupational specialties and longitudinal complaints of diminished hearing acuity.  However, the July 2010 and November 2010 VA opinions are not probative as they concluded the Veteran's right ear hearing acuity was normal when testing results indicated a hearing loss disability under 38 C.F.R. § 3.385.

Accordingly, the claim of service connection for a right ear hearing loss disability must be granted.

In reaching this determination, we note that the the VA could institute a regulation that addresses the existence and length of time that a disability must exist to establish a chronic condition.  However, there is no such regulation, the medical statements are unconvincing and we shall not remand. We find the holding in McClain to be controlling.

C.  Mood Disorder 

The Veteran seeks service connection for a mood disorder on a secondary basis.  He avers that his service-connected knee and back disabilities have caused his mood disorder.  After a careful review of the evidence, the Board will grant service connection on a secondary basis.  

In October 2013, VA received a Mental Disorders Disability Benefits Questionnaire from Dr. H.G.  After a review of the claims file and an examination with the Veteran, she diagnosed mood disorder due to medical difficulties and assigned a Global Assessment Function (GAF) score of 50.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  In an attached addendum she opined that the Veteran remarked that he sustained a chronic back and knee injury during military training and his physical injury, which in turn continued to manifest as a mood disorder.  She elaborated that the Veteran's physical back and knee injury caused his mood disorder.  She cited and included a copy of a relevant medical article to support her opinion. 
 
In October 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his mood disorder.  The VA examiner reported that the Veteran's symptoms were subclinical with the use of medication.  The Veteran's depression had resolved and the symptoms he reported were vague and not impairing.  She commented that the Veteran likely had mood problems that were resolved with medication.  The VA examiner indicated that the Veteran did not currently have a mental disorder.  The VA examiner opined that the Veteran's emotional and mood disorders were controlled with a good response to medication.  She added that there was no mental health disorder secondary to his physical issues including all service-connected and non-service-connected conditions.  The Veteran did not have a diagnosable mental health disorder.

The Board finds that the private opinion positive nexus opinion is the most probative opinion of record.  The October 2014 VA examiner's conclusion that the Veteran does not have a mental health disorder is of little probative weight as the Veteran takes medication for depression.  The private physician's opinion that the Veteran has a mood disorder is further bolstered by the Veteran's treatment records, which show long-term usage of antidepressants.  Lastly, the private examiner's opinion that the Veteran's mood disorder was caused by his service-connected back and knee disabilities is supported by a review of the medical literature, the Veteran's claims file, and an examination.

The weight of the evidence demonstrates that the Veteran has a mood disorder that is caused by his service connected back and knee disabilities.  Therefore, service connection for mood disorder is granted on a secondary basis.





ORDER

The application to reopen the claim of entitlement to service connection for hepatitis A is denied.

The application to reopen the claim of entitlement to service connection for pneumonia is denied.

The application to reopen the claim of entitlement to service connection for chronic headaches is granted.

Service connection for DJD and DDD of the cervical spine is granted. 

Service connection for a right ear hearing loss disability is granted. 

Service connection for a mood disorder secondary to the service-connected disabilities, is granted.


REMAND

A.  Sleep Apnea 

The Veteran has not been afforded a VA examination to determine the nature and etiology of his obstructive sleep apnea.  In July 2010, the RO received a sleep study which provided a diagnosis of obstructive sleep apnea.  The doctor reported that the Veteran had a clinical history of excess daytime sleepiness and had difficulty going to sleep.  He would stop breathing in his sleep and wake up with choking and grunting sensations.  The doctor recommended that he lose weight to alleviate his sleep apnea symptoms.  The Veteran's November 1998 service examination shows that the Veteran had gained weight due to a period of inactivity after injuring his back.  The Veteran is service connected for DDJ and DDD of the lumbar spine.  Therefore, a VA examination is required to determine whether the Veteran's sleep apnea was incurred in-service and, if not, to determine whether the Veteran's service-connected DDJ and DDD of the lumbar spine has caused or aggravated the obstructive sleep apnea beyond its natural progression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Chronic Headaches

At the September 2013 unrelated VA examination, the Veteran reported experiencing headaches.  The Veteran is competent to describe his current headaches.  STRs dated in May 1982 reflect the Veteran was treated for a head injury.  Additionally, a March 1992 Report of Medical History has a notation for tension headaches.  Therefore, a remand is necessary to obtain a VA examination to determine the nature and etiology of the Veteran's chronic headaches.  See Id.

C.  Left Ear Hearing Loss Disability 

The Board has granted service-connected for the Veteran's right ear hearing loss disability.  However, the issue of an effective date regarding Veteran's the right ear hearing loss disability must be addressed by the AOJ before the Veteran's left ear hearing loss disability can be properly evaluated as the rating criteria differ between a single ear hearing loss disability and a bilateral hearing loss disability.  The Board finds that the issue of entitlement to a compensable evaluation for a left ear hearing loss disability is intertwined with the issue of entitlement to service connection for the Veteran's right ear hearing loss disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to a compensable evaluation for a left ear hearing loss disability must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

D.  Increased Evaluations for Knee and Back Disabilities 

The Veteran is currently seeking increased evaluations for DJD of the left and right knees, DJD and DDD of the lumbar spine, and radiculopathy of the bilateral lower extremities.  The Veteran was last afforded a VA examination in June 2010 to evaluate the severity of these disabilities.  In an August 2013 Mental Disorders Disability Benefits Questionnaire, the Veteran stated that he was forced to leave his job as a security worker in May 2013 because he became physically and emotionally unable to carry out the necessary job functions.  He struggled to wear body armor and a slowed reaction time did not allow him to carry a gun.  These statements suggest a worsening of the Veteran's DJD of the left and right knees, DJD and DDD of the lumbar spine, and radiculopathy of the bilateral lower extremities since his last VA examination in June 2010.  Therefore, a remand is necessary for new VA examinations to determine the current severity of this disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

E.  TDIU

The Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess/Hartman, 19 Vet. App. at 486.

Additionally, the Veteran contends that he is unable to obtain substantially gainful employment due to his service-connected disabilities.  In light of the Veteran's assertion, the Board finds that the issue of entitlement to a TDIU is intertwined with the issues of entitlement to increased ratings.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 183.  Further consideration of the claim for entitlement to a TDIU must be deferred to avoid piecemeal adjudication.  See Bagwell, 9 Vet. App. at 337.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  Thereafter, the examiner must address the following:

a.)  The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in or otherwise related to his military service.  The VA examiner is asked to consider the Veteran's weight gain in-service and his lay statements.

b.)  If the VA examiner finds that it is not at least as likely as not that the Veteran's obstructive sleep apnea was incurred in military service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's obstructive sleep apnea was (1) caused by or (2) aggravated beyond its natural progression by his service-connected lumbar spine disability?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his headaches.  The examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's headaches were incurred in or otherwise related to his military service.  The VA examiner is asked to consider the Veteran's in-service head injury and report of tension headaches.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  

4.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected DDD and DJD of the lumbar spine.  The claims folder is to be made available to the examiner.  All indicated studies, including range of motion studies in degrees, should be performed. 

The examiner is to provide a detailed review of the Veteran's complaints, and the nature and extent of the service-connected lumbar spine disability.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment. 

The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state and provide an explanation why not. 

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the thoracic disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner is asked to provide a rationale for all opinions rendered.  

5.  Schedule the Veteran for a VA neurological examination to determine the current severity of his radiculopathy of the bilateral lower extremities.  The claims folder is to be made available to the examiner.  All indicated studies should be performed. 

The examiner is asked to provide a rationale for all opinions rendered.  

6.  Schedule the Veteran for a VA examination to evaluate his right knee and left knee disabilities.  The claims folder is to be made available to the examiner.  All indicated studies, including range of motion studies in degrees, should be performed.

The examiner is to provide a detailed review of the Veteran's complaints, and the nature and extent of the service-connected right knee and left disabilities.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment. 

The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state and provide an explanation why not.

7.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


